Case: 11-10728         Date Filed: 10/04/2012   Page: 1 of 4

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-10728
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 1:09-cr-00189-MEF-SRW-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                 versus

ALLEN CAPRICE STOUDEMIRE,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Alabama
                                 ________________________

                                           (October 4, 2012)

Before DUBINA, Chief Judge, BARKETT and WILSON, Circuit Judges.

PER CURIAM:
              Case: 11-10728     Date Filed: 10/04/2012    Page: 2 of 4

      Appellant Allen Caprice Stoudemire appeals his 27-month sentence after a

jury convicted him on one count of manufacturing marijuana, in violation of 21

U.S.C. § 841(a)(1). He argues that the district court clearly erred when it failed to

make adequate factual findings in support of an obstruction of justice

enhancement, pursuant to U.S.S.G. § 3C1.1.

      We ordinarily review a district court’s factual findings regarding the

imposition of an enhancement for obstruction of justice for clear error, and the

district court’s application of the factual findings to the guidelines de novo.

United States v. Uscinski, 369 F.3d 1243, 1246 (11th Cir. 2004).

      “[I]n order to permit meaningful appellate review, a district court applying

the obstruction of justice enhancement must specifically state what the defendant

did, why that conduct warranted the enhancement, and how that conduct actually

hindered the investigation or prosecution of the offense.” United States v. Taylor,

88 F.3d 938, 944 (11th Cir. 1996). Where perjury underlies the enhancement, it is

preferable that a district court “address each element of the alleged perjury in a

separate and clear finding.” United States v. Dunnigan, 507 U.S. 87, 95, 113 S.

Ct. 1111, 1117, 122 L. Ed. 2d 445 (1993). However, it is sufficient if the court

makes a finding that encompasses all of the factual predicates for a finding of

perjury. Id. Even where a district court fails to make individualized findings

                                           2
               Case: 11-10728     Date Filed: 10/04/2012     Page: 3 of 4

regarding the obstruction of justice enhancement, if the record clearly reflects the

basis for the enhancement, and supports it, a remand is unnecessary. Taylor, 88

F.3d at 944; see also Uscinski, 369 F.3d at 1246 (holding that, where record

clearly reflected the basis for the district court’s obstruction of justice

enhancement, and the defendant did not dispute that his statements supported an

enhancement, remand for additional findings was unnecessary); United States v.

Hubert, 138 F.3d at 912, 915 (11th Cir. 1998) (stating that in the context of the

record of the hearing, detailed findings were unnecessary and would have been

redundant because the PSI, which the court adopted, spelled out the perjurious

statements and the government elaborated on those statements at sentencing).

      However, where a defendant fails to request more detailed perjury findings

at sentencing, that defendant cannot then complain on appeal. United States v.

Gregg, 179 F.3d 1312, 1317 (11th Cir. 1999); see also Hubert, 138 F.3d at 915

(stating that “[the defendant] did not request any particularized findings regarding

the perjurious statements at the sentencing hearing. Having failed to do so, [the

defendant] cannot now complain to this court”).

      Here, because (1) the record clearly reflected the basis for the obstruction

enhancement; (2) the record supported the enhancement; and (3) Stoudemire failed

to object at sentencing to the degree of specificity of the court’s findings as to the

                                            3
             Case: 11-10728    Date Filed: 10/04/2012   Page: 4 of 4

enhancement, remand for further findings is unnecessary. Accordingly, we affirm

Stoudemire’s sentence.

      AFFIRMED.




                                       4